estate of james heller deceased barbara h freitag harry h falk and steven p heller co-executors petitioners v commissioner of internal revenue respondent docket no filed date e held a interest in l which held an account with ms as its only asset l distributed to e a portion of the funds from the ms account and e used those funds to pay estate_taxes and administrative expenses before e could distribute its remaining assets to d’s beneficiaries ms’ chairman was arrested on and pleaded guilty to charges relating to a ponzi scheme as a result of the ponzi scheme the ms account became worthless and e on its federal estate_tax_return deducted a theft_loss relating to its interest in l in a notice_of_deficiency issued to e r determined that e was not enti- tled to an sec_2054 theft_loss deduction e challenged the determination and moved for summary_judgment r objected contended that l owned the ms account and moved for partial summary_judgment held e pursuant to sec_2054 is entitled to a deduction relating to its interest in l estate of heller v commissioner christopher w campbell ryan m austin and theresa r clardy for petitioners peter n scharff for respondent opinion foley judge this matter is before the court pursuant to rule on the estate’s motion for summary_judgment and respondent’s motion for partial summary_judgment after concessions the sole issue for decision is whether the estate is entitled to a sec_2054 deduction background james heller a resident of new york new york died on date at that time he owned a interest in james heller family llc jhf james heller’s daughter barbara h freitag and his son steven p heller each held a interest in jhf harry h falk managed jhf the only asset of which was an account jhf madoff account with bernard l madoff investment securities llc madoff securities on or around date ms freitag mr falk and steven p heller were appointed coexecutors of the estate of james heller estate between march and date mr falk withdrew dollar_figure from the jhf madoff account and distributed it according to jhf’s ownership interests the estate’s share dollar_figure was used to pay its taxes and administrative expenses on date bernard madoff the chairman of madoff securities was arrested and the securities_and_exchange_commission issued a press release to alert the public that it had charged him with securities fraud relating to a multibillion-dollar ponzi scheme in perpetuating the scheme mr madoff and his associates fabricated monthly and quarterly statements ie financial records that purport- edly showed the value of accounts trading activity gains unless otherwise indicated all section references are to the internal_revenue_code relating to the date of decedent’s death and all rule ref- erences are to the tax_court rules_of_practice and procedure james heller’s will was probated in new york the estate and coexecu- tors had a mailing address in new york when the petition was filed the record does not disclose where the coexecutors resided when the petition was filed united_states tax_court reports and other financial information and sent them to madoff securities’ clients the securities investor protection cor- poration sipc on date filed an application_for a protective decree with the u s district_court for the southern district of new york in which it pursuant to the securities investor protection act of sought liquidation of madoff securities on that day the court approved the application and appointed a trustee for madoff securities mr madoff on date admitted that he had per- petrated a ponzi scheme through madoff securities and pleaded guilty to various federal crimes including securities fraud investment adviser fraud money laundering and per- jury as a result of the ponzi scheme jhf’s interest in the jhf madoff account and the estate’s interest in jhf became worthless the estate on date timely filed form_706 united_states estate and generation-skipping_transfer_tax return on which the estate reported a dollar_figure gross_estate including the value of james heller’s interest in jhf ie dollar_figure the estate also claimed a dollar_figure theft_loss deduction relating to the ponzi scheme the amount of which reflects the difference between the value of the estate’s interest in jhf reported on the estate_tax_return and the estate’s share of the amounts withdrawn from the jhf madoff account respondent on date issued the estate a notice_of_deficiency in which respondent deter- mined that the estate was not entitled to the dollar_figure theft_loss deduction because the estate did not incur a theft_loss during its settlement the estate timely filed a petition with the court and the court subsequently filed the estate’s motion for summary_judgment and respondent’s motion for partial summary judg- ment from through james heller contributed dollar_figure to and withdrew dollar_figure from an account he held directly with madoff secu- rities on date jhf contributed dollar_figure to the jhf madoff account and on date james heller transferred an ad- ditional dollar_figure from his account to the jhf madoff account on date the estate filed with respondent a protective refund claim relating to the madoff securities trustee’s claims against the estate ie to recover amounts withdrawn from the jhf madoff account before the ponzi scheme became public knowledge estate of heller v commissioner discussion the estate is entitled to deductions relating to losses_incurred during the settlement of the estate arising from theft see sec_2054 whether an estate is enti- tled to a sec_2054 theft_loss deduction relating to prop- erty held by an llc is an issue of first impression neither regulations nor legislative_history relating to sec_2054 or its predecessors addresses this issue thus our analysis begins and ends with the statute the estate_tax is imposed on the value of property trans- ferred to beneficiaries see sec_2001 sec_2031 sec_2051 in that context a loss refers to a reduction of the value of property held by an estate see black’s law dictionary 10th ed defining a loss as the disappearance or diminution of value while jhf lost its sole asset as a result of the ponzi scheme the estate during its settlement also incurred a loss because the value of its interest in jhf decreased from dollar_figure to zero respondent concedes that madoff securities defrauded jhf but contends that the estate is not entitled to a sec_2054 deduction because jhf incurred the loss in support of this contention respondent emphasizes that pursuant to new york law jhf not the estate was the theft victim sec- tion however allows for a broader nexus ie between the theft and the incurred loss than does respondent’s nar- row interpretation arise is generally defined as to origi- nate from a source see merriam-webster’s collegiate dic- tionary 10th ed pursuant to the phrase arising from in sec_2054 the estate is entitled to a deduction if there is a sufficient nexus between the theft and the estate’s loss see 48_tc_430 finding a similarity between losses caused by direct and proximate damage of a sec_165 other_casualty and those arising from the specifically enumerated sec_165 causes it is sufficient indeed the nexus between see also 996_f2d_1353 2d cir finding no substantive difference among the phrases relating to in con- nection with and arising from 433_fsupp2d_1001 n d iowa in the federal common_law of contracts ‘arising from’ is a broad contractual phrase that encompasses almost any continued united_states tax_court reports the theft and the value of the estate’s jhf interest is direct and indisputable the loss suffered by the estate relates directly to its jhf interest the worthlessness of which arose from the theft thus the estate is entitled to a sec_2054 deduction relating to its jhf interest we need not address whether a mere tangential or more circuitous relationship would suffice our construction is in accordance with and buttressed by the purpose of the estate_tax see fda v brown williamson tobacco corp 529_us_120 it is a ‘fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme ’ quoting 489_us_803 while the estate_tax is imposed on the value of property transferred to beneficiaries estate_tax_deductions are designed to ensure that the tax is imposed on the net estate which is really what of value passes from the dead to the living see 34_bta_594 the theft extinguished the value of the estate’s jhf interest thereby diminishing the value of property available to james heller’s heirs thus the estate’s entitlement to a sec_2054 deduction is consistent with the overall statu- tory scheme of the estate_tax the estate has established that no genuine dispute of material fact exists and that it is entitled to judgment as a matter of law see 98_tc_518 aff ’d 17_f3d_965 7th cir accordingly pursuant to rule summary_judgment in favor of the estate is appropriate contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued and decision will be entered under rule f causal connection or relationship
